July 26, 1920. The opinion of the Court was delivered by
This is an action of trespass to try title to 3.6 acres of land. Defendant, C.C. Bonnett, disclaimed any interest, and justified his trespass under the claim of his codefendant. Plaintiff and L.P. Bonnett both claimed the land in dispute under paper title and by adverse possession. The jury found for plaintiff.
The parties own adjacent tracts, and the issue was: Which of two marked lines on the ground is the true boundary between them? The existence of the two lines was explained by Mr. Norris, one of the Court surveyors, in this way: In 1805 the State granted to James Hughes a tract of 963 acres. The eastern boundary of this grant was a north and south line, which was marked on the ground at the date of the survey. In 1836 the State granted to *Page 455 
Jonathan Foutz a tract of 1,877 acres, part of which was east of and adjacent to the tract previously granted to Hughes, which, in the meantime, had come to be known as the "lands of Staley," and these lands were put down on the Foutz plat as the western boundary of the grant to Foutz, along a north and south line.
Mr. Norris thinks, and his opinion appears to be in accord with the evidence, that in locating the Foutz grant the surveyor did not find and follow the line of the older grant to Hughes, as he should have done (Atkinson v. Anderson, 3 McCord 223), but began at a corner or station on that line and followed the course indicated by his compass, without making proper allowance for the variation of the magnetic needle, in consequence of which he ran and marked a new line, which gradually diverged to the west from the Hughes line, and caused the Foutz grant to overlap the Hughes grant.
The land in dispute lies between these two lines. Plaintiff's tract is a part of the Staley lands, which were part of the tract granted to Hughes, and plaintiff claims to the line of that grant. Defendant's tract is a part of the Foutz grant, and he claims to the line of that grant. It follows as matter of law that, as the Hughes grant is the older, plaintiff's title must prevail (Alston v. Collins, 2 Speer 450), unless defendant, or his predecessors, acquired title to the land in dispute by adverse possession, for there is no evidence or suggestion that he or they acquired it in any other way.
Previous to plaintiff's acquisition of title to the tract owned by him, there had been no clearing of the land between the two lines, or up to either of them, except at the northern end, where Vianna Staley had cleared and cultivated the land up to the Hughes line for a time beyond the memory of the oldest witnesses. There was testimony that one of the corners of the Foutz grant was found in her field; but *Page 456 
it does not appear whether it was put there before or after she cleared the land.
Plaintiff took possession of his tract about 1900. He began to clear at the southeast corner of the tract, and cleared up to the Foutz line for about half the distance across the tract, until he came to a public road that runs through the tract, and north of that road he cleared up to the line of the Hughes grant, so as to make his clearing conform to that of Vianna Staley, and he has cultivated the land up to that line without interruption from the date of his clearing it, which was about 1902, until the present time. About 1912 a surveyor was employed to subdivide, for the purpose of partition, a tract known as the Posey tract, which was part of the Foutz grant, and in following the line of that grant it was discovered that plaintiff had cleared and was cultivating the land east of the Foutz line, as above indicated. Thereupon this dispute arose.
Defendant tried to get plaintiff to agree to the Foutz line and to pay rent for so much of the land in dispute as he had been cultivating, but he refused to do so, claiming that the land was his. In 1913, and also in 1914, in settling with plaintiff for some ginning and sawing for which they owed him, defendants deducted $1.50 or $2.50 from what they owed him, as rent for the land. Both admitted, however, that he never agreed to pay rent for the land, and that in both instances the deductions were made without his consent. After he had steadfastly refused to pay rent, one of the defendants plowed up some oats that he had planted on the land, whereupon plaintiff brought this action for damages for the trespass.
The foregoing testimony with reference to the payment of rent is stated because, based upon it, defendants preferred a request to charge to the effect that a tenant cannot dispute the title of his landlord, etc., and the refusal of that request is made a ground of appeal. We need only say the testimony is not sufficient to warrant *Page 457 
the inference that the relation of landlord and tenant existed between these parties. That relation arises out of contract, express or implied, and both defendants admit that plaintiff would not agree to pay rent, and because he would not they undertook to take possession of the land, and committed the trespass for which this action was brought. The request was properly refused.
Error is assigned in admitting in evidence certified copies of certain grants and plats, particularly the Hughes and Foutz grants and plats thereto attached; the grounds of objection thereto being: (1) Because the loss or destruction of the originals was not sufficiently proved to warrant the admission of copies: (2) because it was not shown that they covered the land in dispute; and (3) because there was no evidence that the parties traced their titles to said grants. The grants and plats (other than those to Hughes and Foutz) were objected to as irrelevant, but they were properly admitted because, being grants of adjacent lands, they aided the surveyors in identifying and locating the lands covered by the Hughes and Foutz grants; and the objections to the copies of the Hughes and Foutz grants were properly overruled, because there was sufficient evidence of the loss or destruction of the originals to admit the copies. Holmes v. Rochell, 2 Bay 487;Turner v. Moore, 1 Brev. 236. There was ample testimony that both the grants named covered the land in dispute, and that plaintiff and defendant respectively traced their title to said grants.
Appellants presented a request to charge which correctly stated the general rule as to the relative importance of natural objects, artificial marks, adjacent boundaries, and courses and distances in locating disputed boundaries. The Court did not refuse the request, but stated that defendants' requests were all correct, but that he preferred to charge the law applicable to the case in *Page 458 
his own way and in his own language. Appellants complain because the general charge did not cover the rules contained in their request, and that is true; but the rule referred to was hardly applicable in this case, and because there was really no difficulty or dispute about the location of either of the two lines. Both appear to have been plainly marked on the ground, and the real issue was as to which of them should control. The giving of the request could not have aided the jury in deciding that issue; hence the failure to give it was not prejudicial.
The last exception assigns error in the charge as to one of the ways in which a party may prove title to land. After telling the jury that plaintiff must recover, if at all, upon the strength of his own title, and not upon the weakness of that of defendants, and that the burden was upon plaintiff to prove title in himself by the greater weight of evidence, the Court proceeded to state the different ways in which a party might prove title in himself; and the first was by tracing his title back to a grant from the State, and the second was by showing a paper title and adverse possession under it for 20 years, which would presume a grant from the State. The appellants say this was error, because it is not necessary to prove a paper title at all, in order that 20 years' adverse possession may give rise to the presumption of a grant. On reading the charge, it appears that the Court had in mind the rule as to proof of color of title and possession thereunder as being sufficient to raise the presumption of a grant. While the law with respect to that mode of acquiring title was not stated as fully or as accurately as it might have been, there was no error in the statement made, because it cannot be disputed that, if one proves a paper title and 20 years' adverse possession thereunder, he has proved enough to raise the presumption of a grant from the State. But even if we should concede that the charge was erroneous, in not being full *Page 459 
enough along that line, the error was more prejudicial to the plaintiff than it could have been to defendants.
But, considering the charge as a whole, it was not prejudicial to either side, especially in view of the undisputed evidence as to the possession of the land in dispute. There was no evidence that defendants or their predecessors in title ever had actual possession of the land in dispute, or any part of it. The same may be said as to the possession of plaintiff and his predecessors, except as to that part between the lines north of the road that ran through plaintiff's tract, of which he has had actual possession since 1902. With that exception, the only possession which either party, or his predecessors, has had of the land in dispute, has been that constructive possession which extends to the limit of their respective color of title; and there can be no constructive adverse possession of land against the owner, where there has been no actual possession which he could treat as a trespass and bring an action for. Turnipseed v. Busby, 1 McCord 280; Steedman v.Hilliard, 3 Rich. Eq. 101; Love v. Turner, 71 S.C. 322,51 S.E. 101. There is not a particle of evidence that defendants, or their predecessors, ever committed any trespass on the land in dispute for which an action could have been brought prior to the trespass for which this action was brought.
Judgment affirmed.